Title: [JM] to Conway Whittle, 19 May 1835
From: Madison, James
To: Whittle, Conway


                        
                            
                                Dear Sir.
                            
                            Montpellier
                                
                                19, May 1835.
                            
                        
                        
                        Having lately received the box forwarded by you to Major Gibbon I no longer delay my thanks for your
                            attention to it and for the friendly sentiments expressed in your letter of January 26th. I pray you to accept in return
                            my best respects & good wishes.
                        
                        
                            
                                James Madison
                            
                        
                    